DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 8, 12-13, 15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 10, 14, 15 and 19 of U.S. Patent No. 10516748. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 8, 10, 14, 15 and 19 of U.S. Patent No. 11012390 alone or in combination teach each and every limitation of claims 1, 5-6, 8, 12-13, 15 and 19-20 of the instant application.
For example, Claims 10 and 14 of U.S. Patent No. 10516748 teach claim 1 of the instant application.
Regarding claim 1 of the instant application, Claims 10 and 14 of U.S. Patent No. 10516748 teach an apparatus comprising: 
a receiver configured to receive, via a service, a request for an Internet of Things (IoT) device that has predefined attributes; and (Claim 10: receive user requirements for a user device of an Internet of Things (IoT) network, the user requirements)

determine that no single IoT device, from among a group of available IoT devices connected on a computer network, satisfies the predefined attributes, (Claim 10: determine, via the IoT network, that no single IoT device from among the identified IoT devices satisfies the user requirements)
identify an IoT device from the group which has attributes that are a closest fit to the predefined attributes of the received request, (Claim 10: identify a group of IoT devices from among the evaluated IoT devices which meet or exceed the user requirements)
identify an attribute included in the predefined attributes that is missing from the attributes of the identified IoT device, and (Claim 14: output a display of a most suitable IoT device selection among the group of IoT devices, one or more functional capabilities included in the user requirements which are not satisfied by the most suitable IoT device selection)
display an identifier of the identified IoT device and the missing attribute via a user device associated with the request. (Claim 10: output information about the group of IoT devices including information about exposed risks with manufacturer-defined capabilities of the group of IoT devices via a user interface which enables selection and use of tested IoT devices included within the group of tested IoT devices)

Same rationales apply to rejection of independent claims 8 and 15. Claims 1 and 5 of U.S. Patent No. 10516748 teach claim 8 of the instant application. Claims 15 and 19 of U.S. Patent No. 10516748 teach claim 15 of the instant application.
Claim 8 of U.S. Patent No. 10516748 teaches claim 5 of the instant application. Claim 10 of U.S. Patent No. 10516748 teaches claim 6 of the instant application. Claim 8 of U.S. Patent No. 10516748 teaches claim 12 of the instant application. Claim 1 of U.S. Patent No. 10516748 .

Claims 2-4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14 of U.S. Patent No. 10516748 in view of Lee (US 20140108943 A1).
Regarding claim 2 of the instant application, claims 10 and 14 of U.S. Patent No. 10516748 teach the apparatus of claim 1.
Claims 10 and 14 of U.S. Patent No. 10516748 do not explicitly disclose wherein the processor is further configured to register the group of available IoT devices via the service prior to receipt of the request.
However, Lee teaches wherein the processor is further configured to register the group of available IoT devices via the service prior to receipt of the request. ([0038]: the P-platform receives information on the IoT devices from an IoT service provider and registers the IoT devices.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include above limitations into Claims 10 and 14 of U.S. Patent No. 10516748. One would have been motivated to do so because the IoT service provides a more convenient and safe life to us. Therefore, various telecommunication companies and terminal manufacturers are focusing on development of terminals and services for supporting IoT to emerge as a next generation mobile service. However, the IoT is at an early stage and does not 

Regarding claim 3 of the instant application, claims 10 and 14 of U.S. Patent No. 10516748 teach the apparatus of claim 1.
Claims 10 and 14 of U.S. Patent No. 10516748 do not explicitly disclose to identify one or more IoT devices from among the group of IoT devices that has a new software update based on one or more of a make and a model of the one or more IoT devices, and transmit a notification of the new software update to a registered user device associated with the one or more IoT devices.
However, Lee teaches to identify one or more IoT devices from among the group of IoT devices that has a new software update based on one or more of a make and a model of the one or more IoT devices, and transmit a notification of the new software update to a registered user device associated with the one or more IoT devices. ([0102]: The IoT browser displays different buttons on application items according to whether the application is installed or not and whether the application is updated or not. When the previous version of the application corresponding to the list is installed in the smart device, the IoT browser displays an “update” button.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include above limitations into Claims 10 and 14 of U.S. Patent No. 10516748. One would have been motivated to do so because the IoT service provides a more convenient and safe life to us. Therefore, various telecommunication companies and terminal manufacturers are focusing on development of terminals and services for supporting IoT to emerge as a next generation mobile service. However, the IoT is at an early stage and does not 

Regarding claim 4 of the instant application, claims 10 and 14 of U.S. Patent No. 10516748 teach the apparatus of claim 1.
Claims 10 and 14 of U.S. Patent No. 10516748 do not explicitly disclose to receive, via the service, inputs that include attributes of the group of available devices from computing systems associated with the group of available devices.
However, Lee teaches to receive, via the service, inputs that include attributes of the group of available devices from computing systems associated with the group of available devices. ([0067]: the IoT device may be searched/selected by directly inputting an ID or a name of the IoT device, or may be selected by searching for a category of the IoT device.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include above limitations into Claims 10 and 14 of U.S. Patent No. 10516748. One would have been motivated to do so because the IoT service provides a more convenient and safe life to us. Therefore, various telecommunication companies and terminal manufacturers are focusing on development of terminals and services for supporting IoT to emerge as a next generation mobile service. However, the IoT is at an early stage and does not propose a detailed model for providing the service. Therefore, there is a need for a detailed method for providing such an IoT service. As taught by Lee, [0004]-[0007].

Same rationales apply to rejection of claims 9-11 and 16-18. Claim 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. .

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14 of U.S. Patent No. 10516748 in view of Diamant (US 20090038015 A1).
Regarding claim 7 of the instant application, claims 10 and 14 of U.S. Patent No. 10516748 teach the apparatus of claim 1.
Claims 10 and 14 of U.S. Patent No. 10516748 do not explicitly disclose to detect a security vulnerability in an available IoT device from among the group of available IoT devices, and transmit a notification that includes an update to fix the vulnerability to a registered computing device of the IoT device.
However, Diamant teaches to detect a security vulnerability in an available IoT device from among the group of available IoT devices, and transmit a notification that includes an update to fix the vulnerability to a registered computing device of the IoT device. ([0024]: the security bulletin discloses a vulnerability for the operating software. A standard software updates tool can notify the administrator of the system about the posted security bulletin and the availability of a security fix for the vulnerability.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include above limitations into Claims 10 and 14 of U.S. Patent No. 10516748. One would have been motivated to do so because it is common practice in the IT field to utilize the security bulletin to learn about security vulnerability discovered by the vendor(s) and utilizing a standard software updates tool to notify the administrator of the system 

Same rationales apply to rejection of claim 14. Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10516748 in view of Diamant (US 20090038015 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neto (Sensing in the Collaborative Internet of Things) in view of Henrion (US 20020077931 A1).
Regarding claim 1, Neto teaches an apparatus comprising:
 a receiver configured to receive, via a service, a request for an Internet of Things (IoT) device that has predefined attributes; and (Page 6610, paragraph 3: Once the system knows the user requirements and priorities.)
a processor configured to 
select the number of sensors (e.g. no single IoT devices) the user defines.)
identify an IoT device from the group which has attributes that are a closest fit to the predefined attributes of the received request, (Page 6610, paragraph 3: it will be able to search for the appropriated sensors, rank them (e.g. prioritized) according to the described preferences. Page 6610, paragraph 3: comprehensive sensor search and selection functionality that best suits (e.g. closest fit) the user requirements.)
display an identifier of the identified IoT device via a user device associated with the request. (Page 6610, paragraph 3: select the number of sensors (e.g. display an identifier of the identified IoT device) the user defines.)
Neto does not explicitly disclose identify an attribute included in the predefined attributes that is missing from the attributes of the identified IoT device, and display the missing attribute via a user device associated with the request.
However, Henrion teaches identify an attribute included in the predefined attributes that is missing from the attributes of the identified IoT device, and display the missing attribute via a user device associated with the request. ([0014]: the system generates a “personalized explanation” for some or all of the items in a recommendation list. The explanation may contain zero or more pros and cons. “Pros” and “cons” are lists of attributes that have different values for different alternatives in the recommendation list. A “pro” identifies each attribute whose values meet user preferences or requirements well. Conversely, a “con” (e.g. exposed risks) identifies each attribute whose values meet user's preferences poorly or fail to meet a user's requirements.)


Regarding claim 8, Neto teaches a method comprising:
 receiving, via a service, a request for an Internet of Things (IoT) device that has predefined attributes; and (Page 6610, paragraph 3: Once the system knows the user requirements and priorities.)
determining that no single IoT device, from among a group of available IoT devices connected on a computer network, satisfies the predefined attributes, (Page 6610, paragraph 3: select the number of sensors (e.g. no single IoT devices) the user defines.)
identifying an IoT device from the group which has attributes that are a closest fit to the predefined attributes of the received request, (Page 6610, paragraph 3: it will be able to search for the appropriated sensors, rank them (e.g. prioritized) according to the described preferences. Page 6610, paragraph 3: comprehensive sensor search and selection functionality that best suits (e.g. closest fit) the user requirements.)
select the number of sensors (e.g. display an identifier of the identified IoT device) the user defines.)
Neto does not explicitly disclose identifying an attribute included in the predefined attributes that is missing from the attributes of the identified IoT device, and displaying the missing attribute via a user device associated with the request.
However, Henrion teaches identifying an attribute included in the predefined attributes that is missing from the attributes of the identified IoT device, and displaying the missing attribute via a user device associated with the request. ([0014]: the system generates a “personalized explanation” for some or all of the items in a recommendation list. The explanation may contain zero or more pros and cons. “Pros” and “cons” are lists of attributes that have different values for different alternatives in the recommendation list. A “pro” identifies each attribute whose values meet user preferences or requirements well. Conversely, a “con” (e.g. exposed risks) identifies each attribute whose values meet user's preferences poorly or fail to meet a user's requirements.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitations into Neto. One would have been motivated to do so because the internet has exploded with numerous sites that provide information, sell products, and other services. Unfortunately, they generally do not organize, compare or rate different items within a subject. Thus, users may be forced to spend long hours “surfing” the web in order to gather information about different items. It is desirable for an automated system to help and guide system users in finding and selecting products, services, or other selectable 

Regarding claim 15, Neto teaches a non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform a method comprising:
 receiving, via a service, a request for an Internet of Things (IoT) device that has predefined attributes; and (Page 6610, paragraph 3: Once the system knows the user requirements and priorities.)
determining that no single IoT device, from among a group of available IoT devices connected on a computer network, satisfies the predefined attributes, (Page 6610, paragraph 3: select the number of sensors (e.g. no single IoT devices) the user defines.)
identifying an IoT device from the group which has attributes that are a closest fit to the predefined attributes of the received request, (Page 6610, paragraph 3: it will be able to search for the appropriated sensors, rank them (e.g. prioritized) according to the described preferences. Page 6610, paragraph 3: comprehensive sensor search and selection functionality that best suits (e.g. closest fit) the user requirements.)
displaying an identifier of the identified IoT device via a user device associated with the request. (Page 6610, paragraph 3: select the number of sensors (e.g. display an identifier of the identified IoT device) the user defines.)
Neto does not explicitly disclose identifying an attribute included in the predefined attributes that is missing from the attributes of the identified IoT device, and displaying the missing attribute via a user device associated with the request.
“con” (e.g. exposed risks) identifies each attribute whose values meet user's preferences poorly or fail to meet a user's requirements.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitations into Neto. One would have been motivated to do so because the internet has exploded with numerous sites that provide information, sell products, and other services. Unfortunately, they generally do not organize, compare or rate different items within a subject. Thus, users may be forced to spend long hours “surfing” the web in order to gather information about different items. It is desirable for an automated system to help and guide system users in finding and selecting products, services, or other selectable elements, that best meet their needs and preferences as expressed in a set of target preferences. As taught by Henrion, [0004]-[0006].

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neto (Sensing in the Collaborative Internet of Things) in view of Henrion (US 20020077931 A1), and further in view of Lee (US 20140108943 A1).
Regarding claim 2, Neto and Henrion teach the apparatus of claim 1.

However, Lee teaches wherein the processor is further configured to register the group of available IoT devices via the service prior to receipt of the request. ([0038]: the P-platform receives information on the IoT devices from an IoT service provider and registers the IoT devices.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include above limitations into Neto and Henrion. One would have been motivated to do so because the IoT service provides a more convenient and safe life to us. Therefore, various telecommunication companies and terminal manufacturers are focusing on development of terminals and services for supporting IoT to emerge as a next generation mobile service. However, the IoT is at an early stage and does not propose a detailed model for providing the service. Therefore, there is a need for a detailed method for providing such an IoT service. As taught by Lee, [0004]-[0007].

Regarding claim 3, Neto and Henrion teach the apparatus of claim 1.
Neto and Henrion do not explicitly disclose to identify one or more IoT devices from among the group of IoT devices that has a new software update based on one or more of a make and a model of the one or more IoT devices, and transmit a notification of the new software update to a registered user device associated with the one or more IoT devices.
However, Lee teaches to identify one or more IoT devices from among the group of IoT devices that has a new software update based on one or more of a make and a model of the one or more IoT devices, and transmit a notification of the new software update to a registered user whether the application is updated or not. When the previous version of the application corresponding to the list is installed in the smart device, the IoT browser displays an “update” button.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include above limitations into Neto and Henrion. One would have been motivated to do so because the IoT service provides a more convenient and safe life to us. Therefore, various telecommunication companies and terminal manufacturers are focusing on development of terminals and services for supporting IoT to emerge as a next generation mobile service. However, the IoT is at an early stage and does not propose a detailed model for providing the service. Therefore, there is a need for a detailed method for providing such an IoT service. As taught by Lee, [0004]-[0007].

Regarding claim 4, Neto and Henrion teach the apparatus of claim 1.
Neto and Henrion do not explicitly disclose to receive, via the service, inputs that include attributes of the group of available devices from computing systems associated with the group of available devices.
However, Lee teaches to receive, via the service, inputs that include attributes of the group of available devices from computing systems associated with the group of available devices. ([0067]: the IoT device may be searched/selected by directly inputting an ID or a name of the IoT device, or may be selected by searching for a category of the IoT device.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include above limitations into Neto and Henrion. One would 

Claims 9-11 are substantially similar to claims 2-4, thus the same rationales applies.

Claims 16-18 are substantially similar to claims 2-4, thus the same rationales applies.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neto (Sensing in the Collaborative Internet of Things) in view of Henrion (US 20020077931 A1), and further in view of Riley (Functional Testing for IoT).
Regarding claim 6, Neto and Henrion teach the apparatus of claim 1.
Neto and Henrion do not explicitly disclose to test an available IoT device to verify that features included in a specification of the IoT device are correct.
However, Riley teaches to test an available IoT device to verify that features included in a specification of the IoT device are correct. (Page 3, paragraph 3: The heterogeneous nature of IoT Services demands for strong test capabilities to ensure the performance of the services meets the user’s requirements as well as service level agreements between service providers and consumers.)
performance of the services meets the user’s requirements as well as service level agreements between service providers and consumers. As taught by Riley, Page 2 paragraph 3 – Page 3 paragraph 1.

Claim 13 is substantially similar to claim 6, thus the same rationales applies.

Claim 20 is substantially similar to claim 6, thus the same rationales applies.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neto (Sensing in the Collaborative Internet of Things) in view of Henrion (US 20020077931 A1), and further in view of Diamant (US 20090038015 A1).
Regarding claim 7, Neto and Henrion teach the apparatus of claim 1.
Neto and Henrion do not explicitly disclose to detect a security vulnerability in an available IoT device from among the group of available IoT devices, and transmit a notification that includes an update to fix the vulnerability to a registered computing device of the IoT device.
However, Diamant teaches to detect a security vulnerability in an available IoT device from among the group of available IoT devices, and transmit a notification that includes an update to fix the vulnerability to a registered computing device of the IoT device. ([0024]: the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include above limitations into Neto and Henrion. One would have been motivated to do so because it is common practice in the IT field to utilize the security bulletin to learn about security vulnerability discovered by the vendor(s) and utilizing a standard software updates tool to notify the administrator of the system about the posted security bulletin and the availability of a security fix for the vulnerability. As taught by Diamant, [0024].

Claim 14 is substantially similar to claim 7, thus the same rationales applies.

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art in the field, such as Britt (US 20160198536 A1) teaches the user may program the control logic on the IoT hub to perform various automatic control functions with respect to the electronics equipment. The control logic may automatically turn off (e.g. disabling) the electronics equipment if certain conditions are detected.
However, prior art of record fail to explicitly disclose each and every limitation of recited in claim 5, especially “in response to detect that the predefined attributes have changed, disable .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.